Citation Nr: 0838138	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-29 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of Department of 
Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from September 1964 to July 
1966.  The appellant seeks recognition as the surviving 
spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the claim.


FINDINGS OF FACT

1.  The appellant and the veteran were married in 1960, and 
divorced in 1970.

2.  When the veteran died in June 2000, he was not married to 
the appellant, and there is no evidence or argument that they 
had attempted to remarry or enter a common-law marriage at 
any time following their divorce.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA benefits.  
38 U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 
3.55 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, such notice and assistance is not required because 
the issue presented involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the Board should deny the claim on the ground 
of the lack of legal merit or the lack of entitlement under 
the law); VAOPGCPREC 5-2004 (June 23, 2004).  VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  Id.

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death as the surviving spouse.  
A "spouse" is a person of the opposite sex whose 
"marriage" to the veteran meets the requirements of 38 
C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  "Marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

To be recognized as the veteran's surviving spouse for the 
purpose of establishing entitlement to VA benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a veteran at the time of the veteran's death, and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse) and 
has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50(b)(1).

The essential facts in this case are clear and not in 
dispute.  The appellant and the veteran were married in 1960, 
and divorced in 1970.  There is no evidence or argument that 
they had attempted to remarry each other or enter a common-
law marriage.  The appellant remarried another man in July 
1976, and her husband died in June 1984.  The veteran died in 
2000.

The appellant argues that they were married for ten years and 
that she took care of his family during his service, endured 
his post-service problems, and she asserts that their divorce 
was caused and necessitated by the veteran's service related 
disabilities.  Eligibility to entitlement to cause of death 
benefits depends on whether the appellant was the spouse of 
the veteran at the time of his death and if she lived with 
the veteran continuously from the date of the marriage to the 
date of the veteran's death. 

A separation between a lawfully married veteran and spouse at 
the time of the veteran's death may be excused if the 
separation was caused by the veteran's bad behavior.  38 
C.F.R. § 3.50(b)(1).  However, a divorce is not the same as a 
separation.  Once divorced, for any reason, a spouse may not 
be recognized as a surviving spouse for VA benefit purposes.  
38 C.F.R. § 3.50(b).  She, at no time after the July 1970 
divorce lived with the veteran, which also precludes her 
status as the surviving spouse.  38 C.F.R. § 3.50(b)(1).  The 
appellant argues that she should be eligible for benefits 
based on 38 C.F.R. § 3.55(a)(2), which states that remarriage 
of a surviving spouse shall not bar the furnishing of 
benefits to such surviving spouse if on or after January 1, 
1971, remarriage of a surviving spouse terminated prior to 
November 1, 1990, or terminated by legal proceedings 
commenced prior to November 1, 1990, by an individual who, 
but for remarriage would be considered the surviving spouse, 
shall not bar the furnishing of benefits to such surviving 
spouse provided that the marriage has been terminated by 
death.  This statute is not applicable because regardless of 
her remarriage, the appellant was not married to the veteran 
at the time of his death; therefore, she is not considered a 
surviving spouse.  There is no legal basis upon which to 
recognize the appellant as the veteran's surviving spouse.


ORDER

The appellant's claim as the veteran's surviving spouse for 
the purpose of VA benefits is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


